 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have sustained challenges to 4 of the 6 ballots, we find it un-necessary to pass upon the remaining 2 challenges, also contested bythe Employer, since they cannot affect the results of the election.Ac-cordingly, as the Petitioner has secured a majority of the valid votescast,we shall, as recommended by the Regional Director, certify thePetitioner as the exclusive bargaining representative of the employ-ees in the appropriate unit.[The Board certified Retail Clerks International Association, AFL,as the designated collective-bargaining representative of all sellingand nonselling employees of N. B. Liebman & Company, Inc., at itsPottsville, Pennsylvania, store, including the credit manager and jani-tress, but excluding warehouse personnel, drivers and their helpers,and all supervisors as defined in the Act.]MEMBER LEEDOM took no part in the consideration of the above Sup-plemental Decision and Certification of Representatives.Oswego Falls Corporation1andSyracuse Photo Engravers Union,Local 20, International Photo-Engravers U n i o n of NorthAmerica, AFL,Petitioner.Case No. 3-RC-1488.April 12,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hymen Dishner, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Farmer and MembersMurdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'1The Employer's name appears as amended at the hearing.Contrary to the Petitioner, the Employer contends that its current collective-bargain-ing agreement with the Intervenor,International Brotherhood of Pulp,Sulphite Paper andPaper Mill Workers, Fulton-Oswego Falls Sealright Local No. 54, AFL, is a bar.TheIntervenor is neutralSince 1941, the Employer and the Intervenor, as certified bargain-ing representative of the Employer's production and maintenance employees, have been-112 NLRB No. 45. SANTA CLARA LEMON ASSOCIATION934.The following employees of the Employer may constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act : 3All photoengravers employed at the Employer's Fulton, New York,plant, including apprentices, but excluding all other employees, officeand clerical employees, guards, professional employees, and super-visors as defined in the Act.5.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining. In the event a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Regional Directorwill issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]parties to a series of bargaining agreements covering the employees in the certified unit.The most recent contract is effective until March 21, 1955, and provides for automaticannual renewal thereafter absent 60 days' notice in writing to modify or terminate.Thepetition was filed on January 10, 1955.As the petition was filed before the automaticreneiial date we find that the contract is not a bar.GemcoEngineering and Mfg. Co.,Iiic,76NLRB 437.3The Petitioner seeks to sever a group of photoengravers and apprentices from the cur-rent contract unitThe Employer and the Intervenor oppose the requested unit and con-tend that only a plantwide unit is appropriate.The Employer is engaged in the manu-facture of paper cartons and containers,and maintains a photoengraving department illthe basement of its plant.There are about 14 employees in this department engaged inmaking plates for imprint on paper cartons.The department is composed of several cameraoperators,etcheis, routers, printers,finishers,color separators,and three apprentices.Ex-cept for the temporary assignment of photoengravers to a production department when workis slack,there is no interchange between the photoengravers and the other employees inthe plantAlthough the Employer does not maintain a formal apprenticeship program, ittakes about 6 years for a new employee to acquire the necessary skills and techniques inci-dent to the photoengraving process, and to reach the top wage in the department.TheBoard has held that employees similar to those involved herein constitute a craft groupappropriate for severance purposes,Waldorf Paper ProductsCo , 100 NLRB 618. More-over,the union requesting severance historically and traditionally represents this craft.Accordingly,we find that the photoengravers and apprentices may constitute a separateunit, if they so desireAmerican Potash & Chemical Corporation,107 NLRB 1418.As the working foreman within this department has no authority effectively to recom-mend changes in the status of employees,and otherwise exercises no supervisory authoritywithin the meaningof the Act,he is included in the unit.Santa Clara Lemon AssociationandUnited Fresh Fruit & Vege-tableWorkers Union,LIU #78, CIO.Cases Nos. 21-CA-1851,21-CA-1907, and 21-CA-1908.A peril 13,1955DECISION AND ORDEROn November 19, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding that112 NLRB No. 17.